Per Curiam.
1. This was a suit to enjoin criminal prosecutions under a city ordinance. The ease as made by the petition falls within the general rule that injunctions will not issue to restrain criminal prosecutions. City of Douglas v. South Georgia Grocery Co., 178 Ga. 657 (174 S. E. 127); Lacy v. Blue Ridge, 180 Ga. 678 (180 S. E. 607); Corley v. Atlanta, 181 Ga. 381 (182 S. E. 177).
2. The ruling stated above is not altered by the fact that a forfeiture of license will result from a conviction, the provision as to forfeiture being penal in character. If the ordinance is void as alleged, both the conviction and the forfeiture may be avoided as well by a defense to the prosecution as by a suit for injunction. Salter v. Columbus, 125 Ga. 96 (54 S. E. 74).
3. Regardless of constitutional questions, the court did not err in sustaining the demurrer and in dismissing the petition.

Judgment affirmed.


All the Justices concur, except Russell, Ohief Justice, who dissents.

Stanley Reese and Martin, Martin & Snow, for plaintiff.
O. C. Groclcett and W. W. Larsen Jr., for defendants.